Citation Nr: 1206817	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  04-01 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). prior to May 12, 2006.

2.  Entitlement to a disability rating in excess of 30 percent for PTSD, since May 12, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to January 1972.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC, which granted service connection for PTSD, and assigned a 10 percent disability rating, effective from April 2003, the date of receipt of claim.  An August 2003 rating decision assigned an increased disability rating of 30 percent, effective from the original date of claim. 

This appeal is from the initial disability rating assigned upon the award of service connection for a PTSD.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As of the most recent, February 2011, rating decision, the Veteran's service-connected PTSD is assigned the following disability ratings:  30 percent, effective from April 5, 2003 to June 28, 2006; a temporary total (100%) rating for a period of inpatient hospitalization effective from June 28, 2006 to October 10, 2006; 30 percent effective from October 11, 2006 to April 29, 2008; another temporary total (100%) rating for a period of inpatient hospitalization effective from April 30, 2008 to May 31, 2008; and currently, a 50 percent disability rating effective from June 1, 2008.  

The Veteran has not specifically disagreed with the effective dates related to the temporary total (100%) disability ratings assigned for the two periods of inpatient hospitalization pursuant to 38 C.F.R. § 4.29.  Accordingly, those ratings are not at issue in the present appeal.  Rather, the Veteran's disagreement is with the underlying disability rating assigned for his service-connected PTSD.  The Board has recharacterized the issues on appeal to those indicated above to accurately reflect the periods of time at issue for the disability ratings ultimately assigned by the Board in its decision below.  

In July 2005, the Veteran testified at a hearing at the before the undersigned Acting Veterans Law Judge sitting in Washington, DC.  A transcript of this testimony is associated with the claims file.  

The case was previously before the Board in April 2006 and October 2009, when it was remanded for examination of the Veteran and additional development.  The requested development has been completed.  


FINDINGS OF FACT

1.  Prior to May 12, 2006, the Veteran's service-connected PTSD was manifested by: depressed mood, anxiety, nightmares, social isolation, hypervigilance, exaggerated startle response, the management of depressive symptoms with medication, the ability to maintain employment, and the management of depressive symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) ranging from 41 to 60.

2.  Prior to May 12, 2006, the Veteran's service-connected PTSD alone did not cause caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

3.  The evidence reveals that the Veteran left employment on May 12, 2006, primarily due to symptoms of his service-connected PTSD.  

4.  The evidence reveals that since May 12, 2006 the Veteran has been unable to maintain employment due to his service-connected PTSD; this is total occupational impairment.   


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 50 percent, but no higher, for PTSD prior to May 12, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 20110); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2011).

2.  The criteria for a disability rating of 100 percent for PTSD, since May 12, 2006 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 20110); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for a PTSD was granted and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.

VA has obtained service treatment records; Social Security Records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

A June 2003 VA outpatient psychology note indicates that the Veteran sought treatment for symptoms of depression which he reported had persisted since experiencing combat during active service.  Treatment with Zoloft, and anti-depressant, was considered.  An August 2003 treatment record confirms that he was being treated with anti-depressant medication.  

In July 2003, a VA psychiatric Compensation and Pension examination of the Veteran was conducted with respect to his claim for service connection for PTSD.  He reported symptoms of anxiety, depression, social isolation, and nightmares.  The examiner noted that the Veteran was currently employed at a job that he had for the past 17 years.  A diagnosis of PTSD was made and a GAF of 60 was assigned.

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A November 2003 letter was submitted by the Veteran's employer.  It indicated that he was employed, and had been for over 20 years, at a community based residential facility for males aged 13 to 18 who required pre-adjudication services.  The Veteran had been promoted over his years of employment from being a part-time counselor, to being a House Administrator.  He was described as being a multi-skilled profession in the field of social work, who was professional and congenial with co-workers.  The employer indicated that the Veteran was developing work problems recently including: confusion, loss of train of thought, and outbursts when frustrated, which the employer attributed to "senility."  An accompanying letter from a co-worker confirmed a recent decrease in the Veteran's reliability at work.

VA outpatient treatment records dated in 2004 and 2005 reveal that the Veteran received periodic treatment for his psychiatric disabilities.  These records indicate diagnoses of both PTSD and major depressive disorder.  They reveal treatment with medication (anti-depressants), individual therapy sessions, and group therapy sessions.  These records reveal predominate symptoms of depressed mood.  These records reveal that the Veteran maintained employment, but that he was having increasing difficulty at work due to psychiatric symptoms such as irritability and concentration difficulties.  GAF scores assigned during this period of time range from a low of 41 to high of 53 with most being in the range of 45 to 49.  

A GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupation, or school functioning, (e.g., no friends, unable to keep a job).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A November 2005 letter from the treating VA staff psychiatrist indicated that the Veteran's service-connected PTSD had increased in severity over the last year.  Symptoms indicated were:  nightmares, flashbacks, hypervigilance, exaggerated startle response, depression, and anxiety.  A GAF score of 49 was assigned.  The psychiatrist indicated that the Veteran's "interests would best be served with retirement from full time employment and a rapid increase in his service-connected benefits for PTSD to 100% based upon unemployability."  

The evidence reveals that the Veteran resigned from his employment effective May 12, 2006 for medical reasons.  Subsequently, the Veteran entered inpatient treatment at a VA facility for his PTSD for the period of time from June 28 2006 to October 11, 2006.  October 2006 VA outpatient treatment records dated shortly after his discharge from his first period of inpatient treatment indicate continued symptoms of PTSD with GAFs of 50 and 54 being assigned.  

In February 2007 another VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The examiner noted treatment with prescribed for the Veteran's psychiatric symptoms.  Primary symptoms of social isolation, depressed mood, and anxiety were noted.  It was also noted that the Veteran's PTSD symptoms resulted in irritability and conflicts which forced him to leave employment.  The diagnosis was PTSD and a GAF of 50 was assigned.  

The Veteran required inpatient treatment again for his psychiatric disability from April to June 2006.  The diagnosis was PTSD and major depressive with a GAF of 50 being assigned upon discharge.  

In April 2010, the most recent VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported problems with anger, depression, and social isolation.  The diagnosis was PTSD and major depressive disorder.  A GAF of 45 was assigned.  The examiner indicated that the Veteran's symptoms of depression were secondary to the service-connected PTSD.  

The record in the present case is 11 volumes in size and contains a large number of VA outpatient treatment records related to continuing treatment of the Veteran's service-connected PTSD.  For the period of time from May 2006, when the Veteran left work, to the present, these records show periodic treatment for PTSD including the two periods of inpatient hospitalization indicated above.  Outpatient treatment records reveal that his continued treatment for PTSD required treatment with: medication (anti-depressants), individual therapy sessions, and group therapy sessions.  The ranged of GAFs assigned range from a low of 20 upon hospitalization in 2008 to a high of 55 with most being in the range of 45 to 50.  

The Veteran has diagnoses of both PTSD and major depressive disorder.  His depressive symptoms are secondary to his service-connected PTSD as indicated by the opinion in the most recent Compensation and Pension examination report.  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Veteran's depressive symptoms, and his major depressive disorder are being considered in the rating of his service-connected psychiatric disability.   

The Veteran's service-connected PTSD is rated under the general rating formula for mental disorders.  A 10 percent rating contemplates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. Part 4, §4.130, Diagnostic Code 9411. 

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The Veteran's PTSD is rated at a 30 percent disability rating for the period of time prior to May 12, 2006.  The evidence reveals that prior to May 12, 2006, his PTSD was manifested by: depressed mood, anxiety, nightmares, social isolation, hypervigilance, exaggerated startle response, the management of depressive symptoms with medication, the ability to maintain employment, and the management of depressive symptoms with medication.  During this period of time his GAF scores ranged from low of 41 to high of 60 with most being in the range of 45 to 49.  Accordingly, the Veteran's disability picture resulting from his service-connected PTSD most nearly approximates the criteria contemplated by a 50 percent disability rating, effective from that date of service connection, April 5, 2003 until May 12, 2006.  38 C.F.R. §4.130, Code 9411 (2011).  An increased disability rating of 50 percent for PTSD is warrant for the period of time prior to May 12, 2006.  

The evidence does not support the assignment of a disability rating in excess of 50 percent for PTSD prior to May 12, 2006.  At no period of time prior to May 12, 2006 did the Veteran's service-connected psychiatric disability alone cause more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, the evidence of record shows that the Veteran symptoms of PTSD and depression have been consistently manifest to a degree which warrants a 50 percent rating as indicated above.  More importantly, the evidence clearly shows that the Veteran was able to maintain employment prior to May 12, 2006.  The evidence does indicate that symptoms of PTSD were impacting on the Veteran's employment by causing some decreased reliability and conflicts with co-workers.  However, this level of industrial impairment is contemplated by the 50 percent disability rating granted above.  

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 50 percent rating for service-connected PTSD for the period of time prior to May 12, 2006; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9411.

The evidence of record reveals that the Veteran resigned from work effective May 12, 2006 because of medical reasons stemming from work difficulties resulting from his service-connected PTSD.  He entered inpatient treatment shortly thereafter.  From May 12, 2006 to the present, the Veteran has been unable to maintain employment due to symptoms of his service-connected PTSD.  He has required two periods of inpatient psychiatric treatment since that time.  Several VA medical opinions indicate that the Veteran is unemployable as a result of his service-connected PTSD symptoms; this is supported by a variety of VA treatment records and decision of the Social Security Administration (SSA) indicating disability (unemployability) began on May 12, 2006.  The evidence shows that the Veteran has total occupational impairment due to his service-connected PTSD beginning on May 12, 2006.  Accordingly, a 100 percent disability rating for PTSD is warranted effective May 12, 2006.  

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected PTSD.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate occupational impairment to employment.  For the period prior to May 12, 2006, there is no evidence of hospitalization for the service-connected psychiatric disability.  There is no credible evidence that service-connected psychiatric disability alone resulted in any substantial interference with employment.  The evidence indicates that the Veteran maintained full-time employment prior to May 12, 2006.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  Again, the medical evidence of record confirms that the Veteran's service-connected PTSD did not result in unemployability prior to May 12, 2006.  Accordingly, consideration of TDIU pursuant to Rice is not warranted.  



ORDER

A 50 percent disability rating, and not in excess thereof, is granted for PTSD, for the period of time prior to May 12, 2006, subject to the law and regulations governing the payment of monetary awards.

A 100 percent disability rating is granted for PTSD, effective from May 12, 2006, subject to the law and regulations governing the payment of monetary awards.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


